Citation Nr: 0513591	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to a compensable evaluation for amputation of 
the distal phalanx of the left middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied entitlement to service 
connection for hypertension, sinusitis, and a right shoulder 
disability; and granted service connection for bilateral 
plantar fasciitis, degenerative disc disease of the cervical 
spine and lumbar spine, and granted service connection for 
amputation of the distal phalanx of the left middle finger.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Reason for remand:  No VCAA notice given.  The Veterans 
Claims Assistance Act of 2000 (VCAA), enacted on November 9, 
2000, emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  A VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Following a review of the claims file, the 
Board finds that additional development is required in order 
to satisfy the duty to notify, as set forth under the VCAA 
and Quartuccio. 

In this case, the RO sent the claimant a statement of the 
case in July 2003 that included citations to VCAA.  Thus, the 
RO has notified the claimant of the existence of the VCAA.  
However, as noted above, VCAA requires that VA undertake 
actions to provide notice and assistance to the claimant in 
the development of the claim.  Because the RO has undertaken 
no actions to apply the provisions of VCAA in the development 
of the claim, further development is required.

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran and his 
representative should be advised to send 
VA any information and evidence pertinent 
to the claims that are in the claimant's 
possession and have not already been 
given to VA.

2.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claims based on the 
entire record.  If the claims are not 
resolved to the satisfaction of the 
claimant, the claimant and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




